Case:21-13328-MER Doc#:24 Filed:04/28/21                  Entered:06/24/21 17:09:56 Page1 of 3




 1
      BRADLEY D. PACK, SBA #023973
 2      ENGELMAN BERGER, P.C.
      2800 NORTH CENTRAL AVENUE, SUITE 1200
 3            PHOENIX, ARIZONA 85004
                  _____________
                   Ph: (602) 271-9090
 4                Fax: (602) 222-4999
                Email: bdp@eblawyers.com
                    _____________
 5
         CHRISTOPHER J. DAWES, ESQ.
 6         HEATHER L. RIES, ESQ.
           FOX ROTHSCHILD LLP
 7           1225 17TH STREET, SUITE 2200
                    DENVER, CO 80202
                      _____________
 8                   Ph: (303)383-7604
                     Fax: (303)292-1300
 9           Email: CDawes@foxrothschild.com
              Email: HRies@foxrothschild.com

10   Attorneys for BSV Lamont JCRS, LLC
11                                     UNITED STATES BANKRUPTCY COURT
12                                             DISTRICT OF ARIZONA
13    In re:                                              Chapter 11 Proceedings
14    SUMMIT FAMILY RESTAURANTS,                          Case No. 2:21-bk-02477-BKM
      INC.,
15
                                                          APPLICATION FOR ADMISSION
                            Debtor.                       PRO HAC VICE OF CHRISTOPHER
16
                                                          J. DAWES
17
               I, Christopher J. Dawes, hereby apply pursuant to Local Rule of Bankruptcy Procedure
18
     2090-1(b) for leave to appear and participate in this action pro hac vice. In support of this
19
     Application, I declare under penalty of perjury that the following statements are true and
20
     correct to the best of my knowledge:
21
               1.         My principal office address, phone number, fax number, and email address are:
22
                                                  Fox Rothschild LLP
23                                                  1225 17th Street
                                                      Suite 2200
24                                                 Denver, CO 80202
                                                Telephone: 303.383.7604
25                                                 Fax: 303.292.1300
                                               CDawes@foxrothschild.com
26
               2.         My city and state of principal residence is Denver, Colorado.
27
               3.         I am a member in good standing of the Bar of the United States District Court

     {0006378.0000/01212133.DOCX / }
Case 2:21-bk-02477-BKM                 Doc 24 Filed 04/28/21 Entered 04/28/21 15:38:02      Desc
                                       Main Document    Page 1 of 3
                                                          Case:21-13328-MER Doc#:24 Filed:04/28/21                  Entered:06/24/21 17:09:56 Page2 of 3




                                                           1   for the District of Colorado (admitted in 2002) and the Supreme Court of the State of Colorado
                                                           2   (admitted in 2002), and am eligible to practice in those courts. I am also a member in good
                                                           3   standing of the Florida Bar and has been since 1994.
                                                           4             4.         I am not currently suspended, disbarred or subject to disciplinary proceedings in
                                                           5   any court.
                                                           6             5.         I have been retained by BSV Lamont JCRS LLC to appear in this court in this
                                                           7   action.
                                                           8             6.         I am not a member of the Bar of the United States District Court, District of
                                                           9   Arizona. I do not reside in Arizona, am not regularly employed in Arizona, and am not
                                                          10   regularly engaged in the practice of law in Arizona.
                  2800 North Central Avenue, Suite 1200




                                                          11             7.         Within the three years proceeding this application, I have filed the following
ENGELMAN BERGER, P.C.




                                                          12   Application(s) for Limited Admission or Pro Hac Vice Application(s) with this court:
                         Phoenix, Arizona 85004




                                                          13   CASE NAME               CASE NUMBER           DATE                    GRANTED/DENIED
                                                                                                             APPLICATION
                                                          14                                                 FILED
                                                          15   Tracy D. Ferren v. 4:19-cv-00598-DCB 9/10/19                          9/11/19
                                                               Westmed, Inc. an d
                                                          16   Robert J. McKinnon

                                                          17             8.         If authorized to appear in this matter pro hac vice, I acknowledge I will be

                                                          18   subject to the jurisdiction of this Court.

                                                          19             9.         I hereby designate Bradley D. Pack, a member of the bar of this Court who

                                                          20   maintains an office in this district and who has consented to this designation, as co-counsel

                                                          21   with whom the Court and opposing counsel may readily communicate regarding the conduct

                                                          22   of the case.

                                                          23             DATED this 28th day of April, 2021.

                                                          24                                                      FOX ROTHSCHILD LLP
                                                          25                                                      By /s/ Christopher J. Dawes
                                                                                                                    Christopher J. Dawes
                                                          26                                                        Proposed pro hac vice counsel
                                                                                                                    for BSV Lamont JCRS, LLC
                                                          27



                                                               {0006378.0000/01212133.DOCX / }                 2
                                                          Case 2:21-bk-02477-BKM                 Doc 24 Filed 04/28/21 Entered 04/28/21 15:38:02       Desc
                                                                                                 Main Document    Page 2 of 3
                                                          Case:21-13328-MER Doc#:24 Filed:04/28/21                 Entered:06/24/21 17:09:56 Page3 of 3




                                                           1   COPY of the foregoing automatically e-mailed
                                                               by the Court’s ECF system this 28th day of April, 2021 to
                                                           2   all attorneys who have appeared on record in this case
                                                               with courtesy copy e-mailed this same date to:
                                                           3
                                                               Philip R. Rudd (Rudd@sackstierney.com)
                                                           4   Wesley Denton Ray (Ray@sackstierney.com)
                                                               Sierra M. Minder (Sierra.Minder@sackstierney.com)
                                                           5   Sacks Tierney
                                                               Attorneys for Debtor
                                                           6
                                                               Christopher Simpson (csimpson@omlaw.com)
                                                           7   Osborn Maledon, P.A.
                                                               Subchapter V Trustee
                                                           8
                                                               Patty Chan (patty.chan@usdoj.gov)
                                                           9   Office of the U.S. Trustee
                                                          10   /s/ Paul A. Manley
                  2800 North Central Avenue, Suite 1200




                                                          11
ENGELMAN BERGER, P.C.




                                                          12
                         Phoenix, Arizona 85004




                                                          13

                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27



                                                               {0006378.0000/01212133.DOCX / }                 3
                                                          Case 2:21-bk-02477-BKM                 Doc 24 Filed 04/28/21 Entered 04/28/21 15:38:02   Desc
                                                                                                 Main Document    Page 3 of 3
